Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application is in condition for allowance except for the presence of claims 42-44 directed to  non-elected inventions without traverse.  Accordingly, claims 42-44 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lindsay Laddaran on 20 May 2022.
The application has been amended as follows: 
In the claims:

6. (Currently Amended) The dental implant according to claim 3, wherein in said coronal zoneof the coronal zone comprising the maximum distance of the outer contour of the cross section from the center of the coronal zone.
16. (Currently Amended) The dental implant according to claim 3, wherein an outer contour outer contour of said core body.
49. (Currently Amended) The dental implant according to claim 46, wherein in said coronal zone, the cross section of said characteristic implant volume has a number of maximum radii, 
52. (Currently Amended) The dental implant according to claim 46, wherein the outer contour an outer contour of said core body.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 3 is allowable because the claimed features a core body having an apical end, a coronal end, and an outer surface extending along a longitudinal direction between said apical end and said coronal end; at least one thread extending outwardly from said core body and extending longitudinally from an apical portion to a coronal portion of the core body, and a characteristic implant volume defined by said outer surface of said core body from which the at least one thread extends, in which each cross section of said characteristic implant volume perpendicular to the longitudinal direction is characterized by an eccentricity parameter, each eccentricity parameter defined as a ratio of a maximum distance of an outer contour of the cross section from a center to a minimum distance of the outer contour of the cross section from the center; wherein said characteristic volume comprises: at least one coronal zone in which said eccentricity parameter of the at least one coronal zone has a constant value, said coronal zone extending along an implant's longitudinal axis over a coronal zone length of at least 10% of a total length of the implant, wherein the at least one coronal zone comprises a maximum eccentricity parameter of the characteristic implant volume; at least one apical zone in which said eccentricity parameter of the at least one apical zone has a constant value, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record
Claim 46 is allowable because the claimed features a core body having an apical end, a coronal end, and an outer surface extending along a longitudinal direction between said apical end and said coronal end; at least one thread extending outwardly from said core body and extending longitudinally from an apical portion to a coronal portion of the core body, and a characteristic implant volume defined by said thread, in which each cross section of said characteristic implant volume perpendicular to the longitudinal direction is characterized by an eccentricity parameter, each eccentricity parameter defined as a ratio of a maximum distance of an outer contour of the thread of the cross section from a center to a minimum distance of the outer contour of the thread of the cross section from the center; wherein said characteristic volume comprises: at least one coronal zone in which said eccentricity parameter of the at least one coronal zone has a constant value, said coronal zone extending along an implant's longitudinal axis over a coronal zone length of at least 10% of a total length of the implant, wherein the at least one coronal zone comprises a maximum eccentricity parameter of the characteristic implant volume; at least one apical zone in which said eccentricity parameter of the at least one apical zone has a constant value, wherein the at least one apical zone comprises a minimum eccentricity parameter of the characteristic implant volume, in combination with the claim as a whole, are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                                                                                  
5/25/2022